Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 01 August 2022, with respect to 1, 2, 8, 12, 15, 20, 24, 28, 33, 36, 42 – 44, 46 – 48, 57 – 58, 62, and 63 have been fully considered and are persuasive. The Double Patenting rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 8, 12, 15, 18, 20, 24, 28, 33, 36, 42 – 42, 46 – 48, 57 -  58, and 62 - 63 are allowed in view of the Terminal Disclaimer filed 01 December 2022.

The prior art of record fail to teach, in combination, in the context of
harvesting and diluting using aerial drones for orchards, plantations, and green houses, An UAV that uses fruit position information received from a fruit detection unit in order to maneuver said UAV and position an harvesting unit in a place where it can harvest the identified fruit; a cage is adapted to assist the harvesting process by pushing branches and leaves aside to enable the UAV to penetrate into the treetop / leafage and reach fruit inside, and/or providing a counter push when pulling said fruit off a branch by the harvesting unit while the cage; determining a fruit's quality based on data obtained from a vision system and/or fruit weight measurement calculated according to motors current consumption and/or according to measurements from additional weight-force measuring units located on the cage; and a fruit’s quality analysis determining the fruit’s skin/flesh is not damaged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663